      Case 2:18-cr-00839-SJO Document 17 Filed 02/05/19 Page 1 of 6 Page ID #:55



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     RUTH C. PINKEL (Cal. Bar No. 164470)
4    Assistant United States Attorney
     Public Corruption and Civil Rights Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6077
7         Facsimile: (213) 894-7631
          E-mail:    ruth.pinkel@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. 18-839-SJO

13             Plaintiff,                     STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF TRIAL DATE AND
14                   v.                       (2) FINDINGS OF EXCLUDABLE TIME
                                              PERIODS PURSUANT TO SPEEDY TRIAL
15   JAMES R. MCDANIEL,                       ACT

16             Defendant.                     CURRENT TRIAL DATE: February 12,
                                              2019
17                                            PROPOSED TRIAL DATE: August 6,
                                              2019
18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Ruth C. Pinkel, and
23   defendant James R. McDaniel (“defendant”), both individually and by
24   and through his counsel of record, Deputy Federal Public Defender
25   Seema Ahmad, hereby stipulate as follows:
26        1.    The Indictment in this case was filed on December 4, 2018.
27   Defendant first appeared before a judicial officer of the court in
28   which the charges in this case were pending on December 18, 2018.
      Case 2:18-cr-00839-SJO Document 17 Filed 02/05/19 Page 2 of 6 Page ID #:56



1    The Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

2    trial commence on or before February 26, 2019.

3         2.    On December 18, 2018, the Court set a trial date of

4    February 12, 2019.

5         3.    Defendant is detained pending trial.         The parties estimate

6    that the trial in this matter will last approximately 2-3 days.

7         4.    By this stipulation, defendant moves to continue the trial

8    date to August 6, 2019.      This is the first request for a continuance.

9         5.    Defendant requests the continuance based upon the following

10   facts, which the parties believe demonstrate good cause to support

11   the appropriate findings under the Speedy Trial Act:

12              a.    Defendant is charged with violations of 26 U.S.C.

13   § 7201:   Tax Evasion.    The government has produced discovery to the

14   defense, including over 540 pages of tax returns, tax information,

15   bank records, and witness interview reports.         The government expects

16   to produce additional discovery in the coming weeks including records

17   from an IRS civil audit file and additional bank records.

18              b.    Defense counsel is presently scheduled to be in trial

19   on the following dates in the following cases: (1) 02/19/19 - U.S. v.

20   Garza, CR 18-478-ODW, 2 defendants, 3 day trial in a distribution of

21   meth and aiding and abetting case; (2) 02/26/19 - U.S. v. Cutting, CR

22   16-198-GW, 1 defendant; 3 day trial in case of aiding and assisting

23   in preparation of false tax returns; (3) 03/05/19 - U.S. v. Thomas,

24   CR 18-838-ODW, 1 defendant; 2 day bank fraud and theft of mail by

25   postal service employee trial;(4) 03/19/19 - U.S. v. Amaya, CR 18-

26   678-FMO, 1 defendant; 2 day trial of alien in possession of firearms

27   and ammunition; (5) 3/19/19 - U.S. v. Candia, CR 18-781-ODW, 1

28   defendant; 2 day trial for possession with intent to distribute

                                           2
      Case 2:18-cr-00839-SJO Document 17 Filed 02/05/19 Page 3 of 6 Page ID #:57



1    methamphetamine; (6) 3/19/19 - U.S. v. Muhammad, CR 18-348-JAK, 1

2    defendant; 3 day trial for possession with intent to distribute

3    controlled substances; (7) 3/26/19 - U.S. v. Mays, CR 18-814-DMG, 1

4    defendant; 2 day trial for possession with intent to distribute meth

5    and fentanyl; (8) 4/9/19 - U.S. v. Marquez, CR 18-564-DSF, 1

6    defendant; 2 day trial for abusive sexual contact and application of

7    certain criminal laws of acts on aircraft; (9) 4/16/19 - U.S. v.

8    Vidal, CR 18-593-SJO, 1 defendant; 2 day trial for possession of

9    unregistered firearms and not identified by serial number and

10   possession of ammunition; (10) 4/30/19 – U.S. v. Andrade, CR 18-123-

11   A, 1 defendant; 3 day trial for possession with intent to distribute

12   fentanyl; (11) 5/07/19 - U.S. v. Natale, CR 18-611-FMO, 1 defendant;

13   2 day trial for distribution and possession of child pornography.

14   Accordingly, counsel represents that she will not have the time that

15   he/she believes is necessary to prepare to try this case on the

16   current trial date.

17              c.    In light of the foregoing, counsel for defendant also

18   represents that additional time is necessary to confer with

19   defendant, conduct and complete an independent investigation of the

20   case, conduct and complete additional legal research including for

21   potential pre-trial motions, review the discovery and potential

22   evidence in the case, and prepare for trial in the event that a

23   pretrial resolution does not occur.        Defense counsel represent that

24   failure to grant the continuance would deny her reasonable time

25   necessary for effective preparation, taking into account the exercise

26   of due diligence.

27

28

                                           3
      Case 2:18-cr-00839-SJO Document 17 Filed 02/05/19 Page 4 of 6 Page ID #:58



1               d.     Defendant believes that failure to grant the

2    continuance will deny him continuity of counsel and adequate

3    representation.

4               e.     The government does not object to the continuance.

5               f.     The requested continuance is not based on congestion

6    of the Court’s calendar, lack of diligent preparation on the part of

7    the attorney for the government or the defense, or failure on the

8    part of the attorney for the Government to obtain available

9    witnesses.

10        6.    For purposes of computing the date under the Speedy Trial

11   Act by which defendant’s trial must commence, the parties agree that

12   the time period of February 12, 2019 to August 6, 2019, inclusive,

13   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

14   (h)(7)(B)(i), (h)(7)(B)(iv) because the delay results from a

15   continuance granted by the Court at defendant’s request, without

16   government objection, on the basis of the Court’s finding that: (i)

17   the ends of justice served by the continuance outweigh the best

18   interest of the public and defendant in a speedy trial; (ii) failure

19   to grant the continuance would be likely to make a continuation of

20   the proceeding impossible, or result in a miscarriage of justice; and

21   (iii) failure to grant the continuance would unreasonably deny

22   defendant continuity of counsel and would deny defense counsel the

23   reasonable time necessary for effective preparation, taking into

24   account the exercise of due diligence.

25        7.    Under the Speedy Trial Act, if the trial is continued to

26   August 6, 2019, the last possible day for trial to commence would be

27   August 20, 2019.

28

                                           4
Case 2:18-cr-00839-SJO Document 17 Filed 02/05/19 Page 5 of 6 Page ID #:59
Case 2:18-cr-00839-SJO Document 17 Filed 02/05/19 Page 6 of 6 Page ID #:60
